Opinion issued February 10, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-01033-CV
                           ———————————
                         GONZALO SOSA, Appellant
                                        V.
                           JULIO GARCIA, Appellee


                 On Appeal from the Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Case No. 1036389


                         MEMORANDUM OPINION

      This is a forcible detainer and eviction case. Appellant, Gonzalo Sosa, lost

his homestead, located at 7244 Eppes in Houston, Texas (“the Property”), to

foreclosure, and appellee, Julio Garcia, subsequently purchased it. In five issues,

Sosa challenges the trial court’s judgment evicting him from the Property,
contending that: (1) the issues of title and possession were so intertwined that the

trial court lacked jurisdiction to decide the forcible detainer action; (2) the trial

court erred in determining that he was a tenant following the foreclosure; (3) the

trial court erred in protecting investors “with no regards to consumer protection”;

(4) certain aspects of the foreclosure sale did not comply with Texas law governing

foreclosures; and (5) the language in the deed of trust that created a landlord-tenant

relationship following foreclosure violates the Texas Constitution.

      We affirm.

                                    Background

      Sosa purchased the Property in July 2004, and his mortgage was secured by

a deed of trust. However, Sosa began experiencing financial difficulties in August

2012 and filed for bankruptcy. This bankruptcy was apparently resolved without

involving his mortgage. 1

      On March 5, 2013, the mortgage company, H.M.M. Company, Inc. d/b/a

Realty Mortgage Company, foreclosed on the Property and sold it to RG Assets,

Inc. Garcia bought the Property on March 27, 2013, from RG Assets.

      Garcia subsequently filed a petition for eviction and forcible detainer in the

justice court. Sosa’s wife, Maria Sosa, filed for bankruptcy under Chapter 13 of

the United States Bankruptcy Code on May 29, 2013. On August 6, 2013, the

1
      The record does not contain a copy of Sosa’s deed of trust or any record of his
      2012 bankruptcy filing.

                                          2
bankruptcy court lifted the automatic stay so that the eviction case could proceed.

Garcia reinstated his forcible detainer and eviction proceeding against Sosa.

      The justice court rendered judgment in favor of Garcia, ordering Sosa to

surrender possession of the Property to Garcia and awarding Garcia attorney’s

fees. Sosa appealed to the county civil court at law.

      On September 28, 2013, Sosa again filed for bankruptcy under Chapter 13 of

the United States Bankruptcy Code, and he filed a suggestion of bankruptcy with

the county court to inform it of the automatic stay. On October 25, 2013, the

bankruptcy court signed an agreed order dismissing the bankruptcy case with

prejudice for a period of 180 days and granting relief from the automatic stay.

      The county court considered the forcible detainer and eviction case and

rendered judgment in favor of Garcia, ordering Sosa’s eviction from the Property.

No reporter’s record was prepared or filed for the appeal of this case.

                                     Jurisdiction

      In his first two issues, Sosa complains that the justice court did not have

jurisdiction to decide the forcible detainer and eviction suit.

A.    Standard of Review

      Subject-matter jurisdiction is essential to the authority of a court to decide a

case and is never presumed. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 443–44 (Tex. 1993). The existence of subject-matter jurisdiction is a



                                           3
question of law, which we must decide de novo. State Dep’t of Highways & Pub.

Transp. v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002). “We focus first on the

plaintiff’s petition to determine whether the facts pled affirmatively demonstrate

that jurisdiction exists.” State v. Holland, 221 S.W.3d 639, 642 (Tex. 2007); see

also Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004)

(“Whether a pleader has alleged facts that affirmatively demonstrate a trial court’s

subject matter jurisdiction is a question of law reviewed de novo. Likewise,

whether undisputed evidence of jurisdictional facts establishes a trial court’s

jurisdiction is also a question of law.”). We must examine the pleadings, taking as

true the facts pleaded, and determine whether those facts support jurisdiction in the

trial court. Morris v. Am. Home Mortg. Serv., Inc., 360 S.W.3d 32, 34 (Tex.

App.—Houston [1st Dist.] 2011, no pet.) (citing Tex. Ass’n of Bus., 852 S.W.2d at

446). We construe the pleadings in favor of the pleader. Id.

      Jurisdiction over forcible detainer and eviction actions is expressly given to

the justice court of the precinct where the property is located. TEX. PROP. CODE

ANN. § 24.004 (Vernon 2014); TEX. GOV’T CODE ANN. § 27.031(a)(2) (Vernon

Supp. 2014); Rice v. Pinney, 51 S.W.3d 705, 708 (Tex. App.—Dallas 2001, no

pet.). The judgment of the justice court may then be appealed to the county courts

for a trial de novo, and the jurisdiction of a statutory county court is confined to the




                                           4
jurisdictional limits of the justice court. TEX. R. CIV. P. 510.10(c); Rice, 51 S.W.3d

at 708.

      The only issue in a forcible detainer action is the right to immediate

possession of real property, and the justice court is expressly denied jurisdiction to

determine or adjudicate title to land. See TEX. GOV’T CODE ANN. § 27.031(b)(4);

Morris, 360 S.W.3d at 34; Rice, 51 S.W.3d at 709. To prevail, the plaintiff is not

required to prove title; instead, the plaintiff is only required to show sufficient

evidence of ownership to demonstrate a superior right to immediate possession.

Morris, 360 S.W.3d at 34.          “The existence of a landlord-tenant relationship

provides a basis for the court to determine the right to immediate possession

without resolving the question of title.” Id. (citing Villalon v. Bank One, 176
S.W.3d 66, 71 (Tex. App.—Houston [1st Dist.] 2004, pet. denied)). However, a

justice court has no jurisdiction to determine a right to possession if resolution of

that right in turn depends upon the resolution of a title dispute. Id. at 34–35 (citing

Mitchell v. Armstrong Capital Corp., 911 S.W.2d 169, 171 (Tex. App.—Houston

[1st Dist.] 1995, writ denied)).

      An action for forcible detainer is cumulative of all other remedies a party

may have in the courts of this State, including a suit to try title. Id. at 35 (citing

McGlothlin v. Kliebert, 672 S.W.2d 231, 233 (Tex. 1984)); Rice, 51 S.W.3d at 709.

Because “[a] forcible detainer action in justice court may be prosecuted



                                           5
concurrently with a title dispute in district court,” a suit to try title filed in another

court does not necessarily deprive the justice court of jurisdiction. Morris, 360
S.W.3d at 35; Rice, 51 S.W.3d at 713.

      Here, Garcia’s pleadings alleged that he owned the Property, that Sosa had

“refused to surrender possession of said [P]roperty,” and that Sosa was a “tenant[]

at will or by sufferance” and an “occupant[] at the time of foreclosure of a superior

lien.” Garcia’s petition further alleged that the Property was foreclosed upon on

March 5, 2013, and that he bought the Property as a bona fide purchaser on March

27, 2013. Garcia attached the foreclosure deed of sale and related notices and the

general warranty deed by which he acquired the Property. The record does not

contain any pleadings or evidence challenging these facts.

      Taking as true the facts pled by Garcia and construing them in his favor, as

we must, we determine that those facts support jurisdiction in the trial court. See

Tex. Ass’n of Bus., 852 S.W.2d at 446; Morris, 360 S.W.3d at 34–35. The facts

pled by Garcia establish a landlord-tenant relationship between Sosa, as the

borrower under a deed of trust, and Garcia, as the purchaser of the Property at a

foreclosure sale. This relationship conferred on the justice court the jurisdiction to

determine the right to immediate possession of the Property as requested by

Garcia. See Morris, 360 S.W.3d at 34–35 (holding that establishment of landlord-

tenant relationship between borrower and purchaser of property at foreclosure sale



                                            6
allowed trial court to determine right to immediate possession without quieting

title); Rice, 51 S.W.3d at 713.

      Sosa specifically complains that a suit to quiet title was pending in district

court at the time the forcible detainer action was pending in the justice and county

courts and that he could not properly be considered a tenant following the

foreclosure on the Property. He argues that because of the alleged title dispute, the

issues of title and possession were so intertwined as to deprive the justice court,

and subsequently the county court, of jurisdiction. However, nothing in the record

on appeal supports his assertion that a title dispute was pending at the time the trial

court considered the forcible detainer action or that the existence of a title dispute

was ever presented to the trial court. See Till v. Thomas, 10 S.W.3d 730, 734 (Tex.

App.—Houston [1st Dist.] 1999, no pet.) (holding that attachment of documents as

exhibits or appendices to briefs is not formal inclusion in record on appeal, and,

therefore, such documents cannot be considered); see also TEX. R. APP. P. 34.1

(providing that appellate record consists of clerk’s record and, if necessary to

appeal, reporter’s record). The record on appeal contains no evidence disputing

the factual allegations in Garcia’s forcible detainer and eviction petition that Sosa

was a tenant at will or by sufferance as a result of the foreclosure on the Property

and that Garcia was a bona fide purchaser of the Property following foreclosure.




                                          7
Thus, we determine that the record demonstrates that the trial court had jurisdiction

to consider Garcia’s forcible detainer and eviction case. 2

      We overrule Sosa’s first and second issues.

                                   Remaining Issues

      In his remaining issues, Sosa complains that the trial court misapplied the

law in determining that he should be evicted from the Property, that the trial court

misapplied Texas law to protect the investor “with no regards to consumer

protection,” that certain aspects of the foreclosure sale did not comply with Texas

law governing foreclosures, and that “language in a deed of trust that creates a

landlord tenant relationship with foreclosed real property owners violate[s] the

Texas Constitution.” However, the record on appeal does not contain a reporter’s

record of the proceedings in the justice court or the county court.

      An appellant has the burden to bring forward a sufficient record to show the

trial court’s claimed error. Nicholson v. Fifth Third Bank, 226 S.W.3d 581, 583

(Tex. App.—Houston [1st Dist.] 2007, no pet.). In the absence of a reporter’s

record, we must presume that the omitted evidence supports the trial court’s
2
      We note that, even if the record did establish that a suit to quiet title was pending,
      it would not necessarily deprive the justice court or county court of jurisdiction to
      determine the right to immediate possession. “A forcible detainer action in justice
      court may be prosecuted concurrently with a title dispute in district court,” and,
      thus, a suit to try title filed in another court does not necessarily deprive the court
      in which a forcible detainer action was brought of jurisdiction. See Morris v. Am.
      Home Mortg. Serv., Inc., 360 S.W.3d 32, 35 (Tex. App.—Houston [1st Dist.]
      2011, no pet.); Rice v. Pinney, 51 S.W.3d 705, 713 (Tex. App.—Dallas 2001, no
      pet.).

                                             8
judgment. See Schafer v. Conner, 813 S.W.2d 154, 155 (Tex. 1991) (per curiam);

Sandoval v. Comm’n for Lawyer Discipline, 25 S.W.3d 720, 722 (Tex. App.—

Houston [14th Dist.] 2000, pet. denied); see also Enter. Leasing Co. v. Barrios,

156 S.W.3d 547, 549–50 (Tex. 2004) (per curiam) (stating that “on appeal Barrios

bears the burden to bring forward the record of the summary judgment evidence to

provide appellate courts with a basis to review his claim of harmful error” and

concluding that “[i]f the pertinent summary judgment evidence considered by the

trial court is not included in the appellate record, an appellate court must presume

that the omitted evidence supports the trial court’s judgment”). We also assume

that “the trial court heard sufficient evidence to make all the necessary findings in

support of its judgment.” Hebisen v. Clear Creek Indep. Sch. Dist., 217 S.W.3d
527, 536 (Tex. App.—Houston [14th Dist.] 2006, no pet.).

      Here, Sosa did not provide a record of any of the proceedings before the

justice court or the county court, nor does the record contain a copy of his deed of

trust. Thus, we presume that the evidence presented at trial supported the trial

court’s judgment. See Schafer, 813 S.W.2d at 155; Sandoval, 25 S.W.3d at 722.

We further observe that the record on appeal does not reflect that any of these

arguments urged on appeal were first made to the trial court. See TEX. R. APP. P.

33.1(a) (“As a prerequisite to presenting a complaint for appellate review, the

record must show that: (1) the complaint was made to the trial court by a timely



                                         9
request, objection, or motion . . . and (2) the trial court: (A) ruled on the request,

objection, or motion, either expressly or implicitly; or (B) refused to rule on the

request, objection, or motion, and the complaining party objected to the refusal.”);

City of El Paso v. Heinrich, 284 S.W.3d 366, 377 (Tex. 2009) (observing that even

constitutional complaints can be waived by failure to object at trial).

      We overrule Sosa’s remaining issues.

                                     Conclusion

      We affirm the judgment of the trial court.




                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Higley, and Brown.




                                          10